DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. US 2005/0192524 A1 in view of Duckworth, Jr. US 2015/0105845 A1.
Regarding claim 1, Lipshaw discloses a compression garment 1 that is to be wrapped around a limb of a user (fig. 10 and [0019]), the compression garment 1 comprising: a central main portion 10 including a plurality of longitudinal outer edges (fig. 10 and [0102], the central region 10 being made up of two halves at central seam 110 and having a leftmost longitudinal edge with straps 15, and a rightmost longitudinal edge with straps 15), and first and second opposite lateral outer edges that extend substantially perpendicularly relative to the longitudinal outer edges (fig. 10, the topmost edge of central portion 10 (when united) being the first lateral outer edge and the bottommost edge being the second, which extend substantially at a right angle at each of the four corners from the longitudinal outer edges), the central main portion 10 being formed of opposing half main portions (fig. 10 and [0102], two halves stitched at seam 110); a plurality of straps 15 that extend laterally from perpendicular longitudinal outer edges of the central main portion 10 (fig. 10, the straps 15 extend laterally and perpendicular from the right and left longitudinal outer edges).
Lipshaw is silent on a distal counter pull tab that extends from the first lateral outer edge of the central main portion, and a proximal counter pull tab that projects from the second lateral outer edge of the central main portion, wherein the distal and proximal pull tabs are provided as extensions on the opposite first and second lateral edges of the opposing half main portions such that when the distal and proximal counter pull tabs are pulled by the user, pulling forces are transmitted in opposing directions to tension the straps.
However, Duckworth, Jr. teaches a garment for a limb 1 (fig. 1 and [0025], analogously comprises a main portion 30 with straps 40 extending from it) comprising a distal counter pull tab 60 that extends from the first lateral outer edge of the central main portion 30, and a proximal counter pull tab 60 that projects from the second lateral outer edge of the central main portion 30 (figs. 1 and 5 and [0032], [0037], circular flaps 60/60 extend from the lowermost lateral outer edge 5 of main portion 30 and the uppermost lateral outer edge 4 of main portion 30), wherein the distal and proximal pull tabs 60/60 are provided as extensions on the opposite first and second lateral edges 4/5 of the opposing half main portions such that when the distal and proximal counter pull tabs 60/60 are pulled by the user, pulling forces are transmitted in opposing directions to tension the straps 40/40 (figs. 1 and 5, the pull tabs 60/60 are capable of being pulled in a manner to transmit forces to the straps for tension; the pull tabs 60/60 are both located centrally such that they both straddle the left and right halves of the main portion 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the compression garment of Lipshaw with a distal counter pull tab that extends from the first lateral outer edge of the central main portion, and a proximal counter pull tab that projects from the second lateral outer edge of the central main portion, wherein the distal and proximal pull tabs are provided as extensions on the opposite first and second lateral edges of the opposing half main portions such that when the distal and proximal counter pull tabs are pulled by the user, pulling forces are transmitted in opposing directions to tension the straps, as taught by Duckworth, Jr., to provide additional protection to the limb ([0037]).
Regarding claims 2-4, Lipshaw in view of Duckworth, Jr. discloses the claimed invention as discussed above.
Lipshaw further discloses a first half and a second half that are fixed together at a central seam 110, the central main portion 10 being a region of the compression garment 1 around the central seam 110 not including the straps 15, wherein the first and second halves are sewn together to configure the central seam 110 as a stitched central seam, wherein the central seam 110 provides a biased curvature to the central main portion 10, wherein the central main portion 10 is non-flat (fig. 10 and [0102], the two parts of central region 10 is stitched together at curved seam 110 to create a shape that accommodates the limb’s shape).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. US 2005/0192524 A1 in view of Duckworth, Jr. US 2015/0105845 A1.
Regarding claim 1, Lipshaw discloses a compression garment 1 that is to be wrapped around a limb of a user (fig. 1 and [0019]), the compression garment 1 comprising: a central main portion 10 including a plurality of longitudinal outer edges (fig. 1, the central region 10 having a leftmost longitudinal edge with straps 15, and a rightmost longitudinal edge with straps 15), and first and second opposite lateral outer edges that extend substantially perpendicularly relative to the longitudinal outer edges (fig. 1, the topmost edge of central portion 10 being the first lateral outer edge and the bottommost edge being the second, which extend substantially at a right angle at each of the four corners from the longitudinal outer edges), the central main portion 10 being formed of opposing half main portions (fig. 1, the left half of the main portion 10 and the right half being the opposing half main portions); a plurality of straps 15 that extend laterally from perpendicular longitudinal outer edges of the central main portion 10 (fig. 1, the straps 15 extend laterally and perpendicular from the right and left longitudinal outer edges).
Lipshaw is silent on a distal counter pull tab that extends from the first lateral outer edge of the central main portion, and a proximal counter pull tab that projects from the second lateral outer edge of the central main portion, wherein the distal and proximal pull tabs are provided as extensions on the opposite first and second lateral edges of the opposing half main portions such that when the distal and proximal counter pull tabs are pulled by the user, pulling forces are transmitted in opposing directions to tension the straps.
However, Duckworth, Jr. teaches a garment for a limb 1 (fig. 1 and [0025], analogously comprises a main portion 30 with straps 40 extending from it) comprising a distal counter pull tab 60 that extends from the first lateral outer edge of the central main portion 30, and a proximal counter pull tab 60 that projects from the second lateral outer edge of the central main portion 30 (figs. 1 and 5 and [0032], [0037], circular flaps 60/60 extend from the lowermost lateral outer edge 5 of main portion 30 and the uppermost lateral outer edge 4 of main portion 30), wherein the distal and proximal pull tabs 60/60 are provided as extensions on the opposite first and second lateral edges 4/5 of the opposing half main portions such that when the distal and proximal counter pull tabs 60/60 are pulled by the user, pulling forces are transmitted in opposing directions to tension the straps 40/40 (figs. 1 and 5, the pull tabs 60/60 are capable of being pulled in a manner to transmit forces to the straps for tension; the pull tabs 60/60 are both located centrally such that they both straddle the left and right halves of the main portion 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the compression garment of Lipshaw with a distal counter pull tab that extends from the first lateral outer edge of the central main portion, and a proximal counter pull tab that projects from the second lateral outer edge of the central main portion, wherein the distal and proximal pull tabs are provided as extensions on the opposite first and second lateral edges of the opposing half main portions such that when the distal and proximal counter pull tabs are pulled by the user, pulling forces are transmitted in opposing directions to tension the straps, as taught by Duckworth, Jr., to provide additional protection to the limb ([0037]).
Regarding claim 5, Lipshaw in view of Duckworth, Jr. discloses the claimed invention as discussed above.
Lipshaw further discloses the compression garment 1 being formed as a seamless unitary component including the central main portion 10 and the plurality of straps 15 (fig. 1).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 includes all of the allowable subject matter as indicated in the parent application 15/580,840 and is allowable for the same reasons as set forth in the allowance of the parent application. No further relevant art that reads on claim 6 has been found in the updated search in the instant application to date.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daneshvar US 5,520,630; Farrow US 2007/0179421 A1; Graham US 8,162,869 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786